 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10                                                          Case No. C17-1354 RSM
     ARLENE M. BROWN,
11                          Plaintiff,
12                                                          ORDER
                    v.
13   THE BOEING COMPANY, EMPLOYEE
     BENEFIT PLANS COMMITTEE,
14
                         Defendants.
15

16

17                                                ORDER

18          The Court hereby grants the Parties’ stipulated motion seeking an extension of the current

19   trial calendar. The revised deadlines in connection with the bench trial in this matter are as
20
     follows:
21

22                         February 18, 2019: Deadline to file motions in limine

23                         March 6, 2019: Deadline to file agreed pretrial order

24                         March 13, 2019: Deadline to submit trial briefs, proposed findings of fact

25                          and conclusions of law, designations of deposition testimony pursuant to

26                          LCR 32(e), and trial exhibits
                           March 18, 2019: Bench trial date.


                                                                               Morgan, Lewis & Bockius LLP
     ORDER                                                                          Attorneys at Law
                                                                                77 W. Wacker Dr., 5th Floor
     2:17-cv-01354-RSM                                 1                            Chicago, IL 60601
                                                                                     +1.312.324.1000
 1
            IT IS SO ORDERED this 1st day of November 2018.
 2

 3

 4
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8
     Presented by:
 9

10     MORGAN, LEWIS & BOCKIUS LLP

11   By: s/ Deborah S. Davidson
12
     MORGAN, LEWIS & BOCKIUS LLP
13   Deborah S. Davidson (pro hac vice)
     Emily A. Glunz (pro hac vice)
14
     Hillary E. August (pro hac vice)
15
     By: s/ Laurence A. Shapero
16

17   OGLETREE DEAKINS NASH
     SMOAK & STEWART, P.C.
18
     Laurence A. Shapero, WSBA #31301
19   Attorneys for Defendants
20
     By: s/ Arlene M. Brown
21   Arlene M. Brown, Pro Se
     Plaintiff
22

23

24

25
26


                                                                  Morgan, Lewis & Bockius LLP
                                                                       Attorneys at Law
     PROPOSED ORDER                                                77 W. Wacker Dr., 5th Floor
     2:17-CV-01354-RSM                         2                       Chicago, IL 60601
                                                                        +1.312.324.1000
